DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 26, 2021.
Currently, claims 1, 4, 6, and 9-20 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

			      	            Maintained Rejections
Claim Rejections - 35 USC § 103
Claims 1, 4, 6, and 9-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Fluiter et al. and Obika et al. for the reasons as set forth in the Office action mailed on April 26, 2021 and for the reasons set forth below. 
Applicant's arguments filed on August 26, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious over the combination of the cited references. In response, it is noted that the claims as amended recite has a length of fifteen bases”, wherein the term “has” is open-ended thus does not exclude any number of unrecited elements. That is, the oligonucleotide is not claimed to “consist of” fifteen bases. As such, the claimed oligonucleotide is not limited to a 15-mer oligonucleotide and therefore reads on a 16-mer oligonucleotide, which is the basis for the instant rejection. Note that claim 16 also recites “the oligonucleotide comprises the base sequence of SEQ ID No.11, 15, or 16.” Hence, claim 16 is also not limited to a 15-mer oligonucleotide. Applicant further argues that the claims are amended to be directed to the “3-9-2-1” modification pattern. Contrary to applicant’s argument, no claim in the instant application is directed to a 15-mer oligonucleotide of the “3-9-2-1” modification pattern, which appears to confer unexpected properties. In fact, claim 9, which is the only claim reciting a gapmer, merely requires that the gap region “has nine bases” and each of the 5’ and 3’ wings “has three bases” including at least two nucleotides of Formula (I). Hence, none of the rejected claims are drawn to a 15-mer of SEQ ID NO:11, 15, or 16 with the “3-9-2-1” modification pattern.
Accordingly, this rejection is maintained. 

Double Patenting
Claims 1, 4, 6, and 9-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,541,562 B2 in view of Bennett et al. and Fluiter et al. for the reasons as set forth in the Office action mailed on April 26, 2021 and for the reasons set forth below. 
Applicant's arguments filed on August 26, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because the instant claims as amended would not have been obvious. Contrary to applicant’s argument, the amended claims are not sufficient to render the instant claims nonobvious over the ‘562 patent . 
Accordingly, this rejection is maintained. 

Claims 1, 4, 6, and 9-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Application No. 16/487,762 in view of Bennett et al. and Fluiter et al. for the reasons as set forth in the Office action mailed on April 26, 2021 and for the reasons set forth below. 
Applicant's arguments filed on August 26, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn because the instant claims as amended would not have been obvious. Contrary to applicant’s argument, the amended claims are not sufficient to render the instant claims nonobvious over the ‘762 claims in view of the prior art of Bennett and Fluiter as the claims are not directed to a 15-mer oligonucleotide or a “3-9-2-1” modification pattern. Applicant further argues that the instant rejection should be withdrawn in view of MPEP §804. In response, it is noted that the instant rejection is not the only outstanding rejection. 
Accordingly, this rejection is maintained. 

		      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The instant claims recite that the claimed oligonucleotide “has a length of fifteen bases” and at the same time is complementary to “a region of twelve to twenty bases in length”. It is unclear how “a length of fifteen bases” can be complementary to a length shorter than a 15-mer (e.g.,  “twelve”, 13, or 14 bases) in the target region. 
Claim 9 recites the limitation “according to claim 8” in line 2. There is insufficient antecedent basis for this limitation in the claim. Note that claim 8 has been cancelled thus no longer exists. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2014/0005252 A1, of record) in view of Straarup et al. (Nucleic Acids Research, 2010, 38:7100-7111) and Obika et al. (US 8,541,562 B2, of record).
Solely for compact prosecution purpose, the limitation “the oligonucleotide has a length of fifteen bases” is interpreted as “the oligonucleotide consists of a length of fifteen bases”. 
Bennett teaches making a chemically modified anti-human alpha synuclein (SNCA) antisense gapmer oligonucleotide comprising SEQ ID NO:19 (5’-ATAGAGAACACCCTCTTTTG), which provided 83% SNCA mRNA expression inhibition. See Table 1. 

Bennett teaches that the gapmer oligonucleotide can be “12 to 30 linked nucleosides and having a nucleobase sequence comprising a portion of at least 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 contiguous nucleobases”. See paragraph 0142. Bennett teaches that the wing regions of the modified antisense gapmer oligonucleotide can comprise bicyclic nucleotides (e.g., LNA/bridged sugar modifications). See paragraphs 0191 and 0193.
Bennett teaches that human SNCA-targeting antisense oligonucleotides can be formulated as a pharmaceutical composition for “intrathecal or intracerebroventricular administration” for treating Parkinson’s disease. See paragraphs 0072, 0089-0090, 0253, and 0275.
Bennett does not teach formula (I’) claimed in the instant case as the sugar modification. 
Straarup teaches that a 15-mer LNA-modified gapmer of 3-9-3 motif (LNA-DNA-LNA) is a potent target inhibitor than a 20-mer LNA-modified gapmer of 5-10-5 motif such that “The 15-, 14-, 13- and 12-mer LNA oligonucleotides all potently reduced apoB mRNA expression in a dose-dependent manner and with essentially identical IC50 values (~0.5 nM)... Above the 15-mer size, i.e. the 16- and 20-mer, target inhibition decreased with increasing length” (emphasis added). See Table 1 and page 7103. 
Straarup teaches that the 15-mer LNA gapmer also reduces target expression in mice in vivo. See Table 2. 
Obika teaches that an oligonucleotide comprising at least one formula III provides nuclease resistance and target binding affinity compared to an oligonucleotide comprising an LNA modification. See columns 2-4. See also formula III copied below:

    PNG
    media_image1.png
    163
    288
    media_image1.png
    Greyscale

Obika teaches that R1 represents a methyl group and m is zero. See columns 10-12. 
Obika exemplifies compound 65, wherein R1 is a methyl group and m is zero as copied below:

    PNG
    media_image2.png
    254
    182
    media_image2.png
    Greyscale

Obika demonstrates that the incorporation of compound 65 in an oligonucleotide increases the thermal stability when bound to an RNA complementary strand and also increases serum stability compared to an oligonucleotide comprising an LNA. See Tables 6-7. See also column 2, lines 16-20: “The inventors have found that the novel bridged artificial nucleic acids having both of a good binding affinity for a single-stranded RNA and a nuclease resistance can be provided by introducing an amide bond into a bridge structure of 2’,4’-BNA/LNA” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make a 15-mer 3-9-3 motif gapmer comprising each 3-mer wing comprises three bases of in vivo at a reduce dosage, because shortening a typical 5-10-5 motif 20-mer gapmer oligonucleotide sequence to a 15-mer 3-9-3 motif LNA gapmer was practiced in the art, wherein the 15-mer gapmer is shown to reduce target expression in vitro and in vivo compared to a typical 20-mer as taught by Straarup, and because making a shorter LNA-modified oligonucleotide comprising at least 8 contiguous nucleotides of an inhibitory 20-mer antisense oligonucleotide sequence was taught by Bennett. When shortening Bennett’s SEQ ID NO:19 that provided 83% SNCA expression level to a 15-mer comprising at least 8-mer of SEQ ID NO:19, one of ordinary skill in the art would have been able to obtain a finite number of predictable, identified 15-mer sequences comprising at least an 8-mer sequence of Bennett’s SEQ ID NO:19 (5’-ATAGAGAACACCCTCTTTTG) based on the SCNA nucleotide sequence of SEQ ID NO:1 of Bennett, wherein the finite number of 15-mer sequences include 5’-CATAGAGAACACCCT, 5’-CTACATAGAGAACAC, and 5’-GCCTACATAGAGAAC, wherein the underlined portions correspond to at least 8 contiguous nucleotides in Bennett’s SEQ ID NO:19. As such, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining 15-mer antisense oligonucleotides that comprise SEQ ID NOs:15, 11, and 16, whose 3’ end in the target SCNA sequence corresponds to position 118, 121, and 123 of SEQ ID NO:1 of the instant application. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would have been motivated to incorporate Obika’s LNA of formula III when making the aforementioned 15-mer 3-9-3 motif LNA gapmers with a reasonable expectation of success in order to improve target binding stability and serum stability of the SNCA-inhibitory oligonucleotide, because Obika taught that an oligonucleotide comprising LNA/BNA having an amide bond (e.g., Obika’s formula III such as compound 65) provides improved properties. In addition, since Bennett expressly taught that the SCNA-inhibitory oligonucleotides formulated for “intrathecal or intracerebroventricular administration” are useful for treating Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the above-modified 15-mer gapmer oligonucleotides for the purpose of treating Parkinson’s disease by intrathecal or intracerebroventricular administration. 
Accordingly, 1, 4, 6, and 9-20 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 1, 4, 6, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,541,562 B2 in view of Bennett et al. (US 2014/0005252 A1, of record) and Straarup et al. (Nucleic Acids Research, 2010, 38:7100-7111).
Solely for compact prosecution purpose, the limitation “the oligonucleotide has a length of fifteen bases” is interpreted as “the oligonucleotide consists of a length of fifteen bases”. 


Claims 1, 4, 6, and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11-12, 14-15, 17-18, 20-21, 23-24, and 26-34 of U.S. Application No. 16/487,762 in view of Bennett et al. (US 2014/0005252 A1, of record) and Straarup et al. (Nucleic Acids Research, 2010, 38:7100-7111).
Solely for compact prosecution purpose, the limitation “the oligonucleotide has a length of fifteen bases” is interpreted as “the oligonucleotide consists of a length of fifteen bases”. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the oligonucleotide containing the recited formulas (e.g., formula III) claimed in the ‘762 application renders obvious the instantly claimed oligonucleotide. It would have been obvious to make the “antisense oligomeric acid” claimed in the ‘762 application by utilizing Bennett’s SEQ ID NO:19, because making a bicyclic nucleic acid-modified gapmer . 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635